

116 HR 3584 IH: Laboratory Access for Beneficiaries Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3584IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Peters (for himself, Mr. Pascrell, Mr. Hudson, Mr. Holding, and Mr. Schrader) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for certain amendments relating to
			 reporting requirements with respect to clinical diagnostic laboratory
			 tests, and for other purposes.
	
 1.Short titleThis Act may be cited as the Laboratory Access for Beneficiaries Act or the LAB Act. 2.Amendments relating to reporting requirements with respect to clinical diagnostic laboratory tests (a)Revised reporting period for reporting of private sector payment rates for establishment of Medicare payment ratesSection 1834A(a) of the Social Security Act (42 U.S.C. 1395m–1(a)) is amended—
 (1)in paragraph (1)— (A)by striking Beginning January 1, 2016 and inserting the following:
						
 (A)General reporting requirementsSubject to subparagraph (B), beginning January 1, 2016; and (B)by adding at the end the following:
						
 (B)Revised reporting periodIn the case of reporting with respect to clinical diagnostic laboratory tests that are not advanced diagnostic laboratory tests, the Secretary shall revise the reporting period under subparagraph (A) such that—
 (i)no reporting is required during the period beginning January 1, 2020, and ending January 1, 2021; (ii)reporting is required during the period beginning January 1, 2021, and ending March 31, 2021; and
 (iii)reporting is required every three years after the period described in clause (ii).; and (2)in paragraph (4)—
 (A)by striking In this section and inserting the following:  (A)In generalSubject to subparagraph (B), in this section; and
 (B)by adding at the end the following:  (B)ExceptionIn the case of reporting during the period described in paragraph (1)(B)(ii) with respect to clinical diagnostic laboratory tests that are not advanced diagnostic laboratory tests, the term data collection period means the period beginning January 1, 2019, and ending June 30, 2019..
 (b)Corrections relating to phase-In of reductions from private payor rate implementationSection 1834A(b)(3) of the Social Security Act (42 U.S.C. 1395m–1(b)(3)) is amended— (1)in subparagraph (A), by striking through 2022 and inserting through 2023; and
 (2)in subparagraph (B)— (A)in clause (i), by striking through 2019 and inserting through 2020; and
 (B)in clause (ii), by striking 2020 through 2022 and inserting 2021 through 2023. 3.Study and report by National Academy of Medicine (a)In generalNot later than 90 days after the date of the enactment of this Act, the Administrator of the Centers for Medicare & Medicaid Services (referred to in this section as the Administrator) shall enter into an agreement with the National Academies of Sciences, Engineering, and Medicine (referred to in this section as the National Academies) to conduct a study to review the methodology the Administrator has implemented for the private payor rate-based clinical laboratory fee schedule under the Medicare program under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.).
 (b)Scope of studyIn carrying out the study described in subsection (a), the National Academies shall consider the following:
 (1)How best to implement the least burdensome data collection process required under section 1834A(a)(1) of such Act (42 U.S.C. 1395m–1(a)(1)) that would—
 (A)result in a representative and statistically valid data sample of private market rates from all laboratory market segments, including hospital outreach laboratories, physician office laboratories, and independent laboratories; and
 (B)consider the variability of market segments by laboratory procedure code. (2)Appropriate statistical methods for estimating rates that are representative of the market.
 (c)Report to CongressNot later than the date that is 18 months after the Administrator enters into the agreement described in subsection (a) with the National Academies, the National Academies shall submit to the Administrator, the Committee on Finance of the Senate, and the Committees on Ways and Means and Energy and Commerce of the House of Representatives a report that includes—
 (1)conclusions about the methodology described in such subsection; and (2)recommendations on ways to improve such methodology.
				